Name: 2004/249/EC: Commission Decision of 11 March 2004 concerning a questionnaire for Member States reports on the implementation of Directive 2002/96/EC of the European Parliament and of the Council on waste electrical and electronic equipment (WEEE) (Text with EEA relevance) (notified under document number C(2004) 714)
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  European Union law;  environmental policy;  documentation
 Date Published: 2004-03-16

 Avis juridique important|32004D02492004/249/EC: Commission Decision of 11 March 2004 concerning a questionnaire for Member States reports on the implementation of Directive 2002/96/EC of the European Parliament and of the Council on waste electrical and electronic equipment (WEEE) (Text with EEA relevance) (notified under document number C(2004) 714) Official Journal L 078 , 16/03/2004 P. 0056 - 0059Commission Decisionof 11 March 2004concerning a questionnaire for Member States reports on the implementation of Directive 2002/96/EC of the European Parliament and of the Council on waste electrical and electronic equipment (WEEE)(notified under document number C(2004) 714)(Text with EEA relevance)(2004/249/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 2002/96/EC of the European Parliament and of the Council of 27 January 2003(1) on waste electrical and electronic equipment (WEEE), and in particular Article 12 thereof,Whereas:(1) Under Directive 2002/96/EC Member States are to send to the Commission a report on the implementation of the Directive.(2) The report should cover in detail both the incorporation of the Directive into national law and its implementation. It should be drawn up on the basis of the questionnaire in this Decision.(3) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 6 of Directive 91/692/EEC(2),HAS ADOPTED THIS DECISION:Article 1The Member States shall draw up their reports on the implementation of Directive 2002/96/EC on the basis of the questionnaire in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 March 2004.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 37, 13.2.2003, p. 24. Directive as amended by Directive 2003/118/EC (OJ L 345, 31.12.2003, p. 106).(2) OJ L 377, 23.12.1991, p. 48. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1).ANNEXQUESTIONNAIREfor the report of the Member States on the transposition and implementation of Directive 2002/96/EC on waste electrical and electronic equipmentThere is no need to repeat information already supplied, but please indicate where and when that information was provided.1. INCORPORATION INTO NATIONAL LAW1.1. Has the Commission been provided with the national laws and regulations that implement the Directive into national law? (Yes/No)1.1.1. If the answer to question 1.1 is "Yes", please provide details.1.1.2. If the answer to question 1.1 is "No", please state the reasons why.1.2. Has the Member State transposed any provision listed in Article 17(3) concerning transposal by means of agreements between the competent authorities and the economic sector concerned? (Yes/No)1.2.1. If the answer to question 1.2 is "Yes", please provide details.2. IMPLEMENTATION OF THE DIRECTIVEThe data on separate collection, re-use, recovery and recycling shall be reported separately under the format that shall be determined according to Article 12(1).2.1. Have measures pursuant to Article 4, concerning product design, been taken? (Yes/No)2.1.1. If the answer to question 2.1 is "Yes", please provide details on measures taken.These shall include measures so that producers do not prevent WEEE from being reused.2.1.2. If the answer to question 2.1 is "No", please state the reasons why.2.1.3. Please give an evaluation of the positive and negative experiences with this article.2.2. Have systems been set up allowing holders and distributors to return WEEE at least free of charge in accordance with Article 5 of the Directive? (Yes/No)2.2.1. If the answer to question 2.2 is "Yes", please provide details. This shall include:- a general description of these systems,- the way the free of charge return on a one to one basis to distributors is implemented or whether and what alternative provisions in line with Article 5(2b) have been taken,- whether producers have set up and operate individual and/or collective take-back systems for WEEE from private households,- whether and what specific arrangements for contaminated WEEE and WEEE not containing essential components have been made,- Additionally, information on collection systems for WEEE from sources other than private households is invited.2.2.2. If the answer to question 2.2 is "No", please state the reasons why.2.2.3. Please give an evaluation of the positive and negative experiences with the implementation of provisions under this article.2.3. Have the necessary measures to ensure the environmentally sound treatment of WEEE according to Article 6 been taken?2.3.1. If the answer to question 2.3 is "Yes", please provide details. This shall include:- a general description of treatment systems available in the Member State,- if treatment requirements or minimum quality standards for the treatment of collected WEEE in the Member State are different from or go beyond Annex II of the Directive, a description of these requirements or standards,- if the derogation from the permit requirement referred to in Article 11(1b) of Directive 75/442/EEC(1) is applied to recovery operations concerning WEEE, a description of the terms under which this derogation applies and how the foreseen inspections under Article 6(2) of Directive 2002/96/EC are carried out,- if the requirements for storage and treatment sites go beyond those set out in Annex III, a description of those,- a short description of the rules, procedures and controls applied to WEEE exported out of the Community to be counted for the fulfilment of the obligations and targets of Article 7(1) and (2) of the Directive, taking into account Article 6(5) of the Directive.2.3.2. If the answer to question 2.3 is "No", please state the reasons why.2.3.3. Please give an evaluation of the positive and negative experiences with the implementation of provisions under this article.2.4. Have the necessary measures to ensure the environmentally sound re-use, recovery and recycling of WEEE according to Article 7 of the Directive been taken?2.4.1. If the answer to question 2.4 is "Yes", please provide a general description of the national measures to encourage the achievement of the re-use, recovery and recycling targets.2.4.2. If the answer to question 2.4 is "No", please state the reasons why.2.4.3. Please indicate any action taken in regard to Article 7(5) of the Directive.2.4.4. Please give an evaluation of the positive and negative experiences with the implementation of provisions under this article.2.5. Have the necessary measures to ensure the financing in respect to WEEE in accordance with Articles 8 and 9 of the Directive been taken?2.5.1. If the answer to question 2.5 is "Yes", please provide details. This shall include:- a general overview of the financing arrangements in the Member State and of the main schemes to implement the financing requirement,- details concerning the use of visible fees for historical waste from private households, if these are applied,- details concerning particular arrangements for producers supplying electrical and electronic equipment by means of distance communication, if there are such arrangements.2.5.2. If the answer to question 2.5 is "No", please state the reasons why.2.5.3. Please give an evaluation of the positive and negative experiences with the implementation of provisions under this article.2.6. Have the necessary measures to inform users of EEE and encourage their participation in WEEE management in accordance with Article 10 of the Directive been taken?2.6.1. If the answer to question 2.6 is "Yes", please provide details.2.6.2. If the answer to question 2.6 is "No", please state the reasons why.2.6.3. Please give an evaluation of the positive and negative experiences with the implementation of provisions under this article.2.7. Have the necessary measures to inform treatment facilities of WEEE in accordance with Article 11 of the Directive been taken?2.7.1. If the answer to question 2.7 is "Yes", please provide details, especially as regards the type of information supplied and media through which this information is to be supplied.2.7.2. If the answer to question 2.7 is "No", please state the reasons why.2.7.3. Please give an evaluation of the positive and negative experiences with the implementation of provisions under this article.2.8. Please provide details on the inspection and monitoring systems applied in the Member State to verify the proper implementation of this directive.(1) OJ L 194, 25.7.1975, p. 39.